

114 S1150 IS: Raise the Wage Act
U.S. Senate
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1150IN THE SENATE OF THE UNITED STATESApril 30, 2015Mrs. Murray (for herself, Mr. Durbin, Ms. Mikulski, Mrs. Boxer, Mr. Blumenthal, Mr. Markey, Mr. Casey, Mr. Murphy, Ms. Stabenow, Mr. Brown, Mr. Peters, Mr. Schumer, Mr. Leahy, Mrs. Shaheen, Mr. Reid, Mr. Schatz, Mr. Heinrich, Mr. Wyden, Mr. Booker, Mr. Merkley, Ms. Hirono, Mr. Reed, Mr. Franken, Mrs. Gillibrand, Mr. Cardin, Ms. Cantwell, Ms. Warren, Mr. Udall, Ms. Baldwin, Mr. Kaine, Mrs. Feinstein, Mr. Whitehouse, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for increases in the Federal minimum wage. 
	
 1.Short titleThis Act may be cited as the Raise the Wage Act. 2.Minimum wage increases (a)Minimum wage (1)In generalSection 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to read as follows:
					
 (1)except as otherwise provided in this section, not less than— (A)$8.00 an hour, beginning on January 1, 2016, or the first day of the third month that begins after the date of enactment of the Raise the Wage Act, whichever date is later;
 (B)$9.00 an hour, beginning 1 year after the date the wage specified in subparagraph (A) takes effect; (C)$10.00 an hour, beginning 2 years after such date;
 (D)$11.00 an hour, beginning 3 years after such date; (E)$12.00 an hour, beginning 4 years after such date; and
 (F)beginning on the date that is 5 years after such date, and annually thereafter, the amount determined by the Secretary pursuant to subsection (h);.
 (2)Determination based on increase in the median hourly wage of all employeesSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) is amended by adding at the end the following:
					
 (h)(1)Each year, by not later than the date that is 90 days before a new minimum wage determined under subsection (a)(1)(F) is to take effect, the Secretary shall determine the minimum wage to be in effect pursuant to this subsection for each period described in subsection (a)(1)(F). The wage determined pursuant to this subsection for a year shall be—
 (A)not less than the amount in effect under subsection (a)(1) on the date of such determination; (B)increased from such amount by the annual percentage increase in the median hourly wage of all employees as determined by the Bureau of Labor Statistics; and
 (C)rounded to the nearest multiple of $0.05. (2)In calculating the annual percentage increase in the median hourly wage of all employees for purposes of paragraph (1)(B), the Secretary through the Bureau of Labor Statistics shall compile data on the hourly wages of all employees to determine such a median hourly wage and compare such median hourly wage for the most recent year for which data are available with the median hourly wage determined for the preceding year..
 (b)Base minimum wage for tipped employeesSection 3(m)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(1)) is amended to read as follows:
				
 (1)the cash wage paid such employee, which for purposes of such determination shall be not less than— (A)for the 1-year period beginning on January 1, 2016, or the first day of the third month that begins after the date of enactment of the Raise the Wage Act, whichever date is later, $3.15 an hour;
 (B)for each succeeding 1-year period until the hourly wage under this paragraph equals the wage in effect under section 6(a)(1) for such period, an hourly wage equal to the amount determined under this paragraph for the preceding year, increased by the lesser of—
 (i)$1.05; or (ii)the amount necessary for the wage in effect under this paragraph to equal the wage in effect under section 6(a)(1) for such period, rounded to the nearest multiple of $0.05; and
 (C)for each succeeding 1-year period after the year in which the hourly wage under this paragraph first equals the wage in effect under section 6(a)(1) for the same period, the amount necessary to ensure that the wage in effect under this paragraph remains equal to the wage in effect under section 6(a)(1), rounded to the nearest multiple of $0.05; and.
 (c)Tips retained by employeesSection 3(m) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)) is amended— (1)in the second sentence of the matter following paragraph (2), by striking of this subsection, and all tips received by such employee have been retained by the employee and inserting of this subsection. Any employee shall have the right to retain any tips received by such employee; and
 (2)by adding at the end the following: An employer shall inform each employee of the right and exception provided under the preceding sentence..
				(d)Scheduled repeal of separate minimum wage for tipped employees
 (1)Tipped employeesEffective on the date described in paragraph (3), section 3(m) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)), as amended by subsections (b) and (c), is amended by striking the sentence beginning with In determining the wage an employer is required to pay a tipped employee, and all that follows through of this subsection. and inserting The wage required to be paid to a tipped employee shall be the wage set forth in section 6(a)(1)..
 (2)Publication of noticeEffective on the date described in paragraph (3), section 6(i) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(i)), as added by subsection (e), is amended by striking or required for tipped employees and all that follows through (as applicable).
 (3)Effective dateThe amendments made by paragraphs (1) and (2) shall take effect on the date that is one day after the date on which the hourly wage under section 3(m)(1)(C) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(1)(C)) takes effect.
 (e)Publication of noticeSection 6 of the Fair Labor Standards Act of 1938 (as amended by subsection (a)) (29 U.S.C. 206) is further amended by adding at the end the following:
				
 (i)Not later than 60 days prior to the effective date of any increase in the minimum wage determined under subsection (h) or required for tipped employees in accordance with subparagraph (B) or (C) of section 3(m)(1) (as applicable), the Secretary shall publish in the Federal Register and on the website of the Department of Labor a notice announcing the adjusted required wage..
 (f)Effective dateThe amendments made by subsections (a), (b), and (e) shall take effect on January 1, 2016, or the first day of the third month that begins after the date of enactment of this Act, whichever date is later.